IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK NATIONAL                 : No. 837 MAL 2018
ASSOCIATION AS TRUSTEE FOR ABFC           :
2006-OPT1 TRUST, ASSET BACKED             :
FUNDING CORPORAION, ASSET                 : Petition for Allowance of Appeal from
BACKED CERTIFICATES, SERIES 2006-         : the Order of the Superior Court
OPT1 C/O OCWEN LOAN SERVICING,            :
LLC,                                      :
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DENNIS KEITH DIXON AND HEATHER            :
E. MERRITT,                               :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of July, 2019, the Petition for Allowance of Appeal is

DENIED.